Curia.

A general pardon of Parliament, although it be granted on the last day, and at the end of the Parliament, shall relate as an act to the first day of the session. But a pardon of grace, as a special pardon, relates only to the sealing and date of it. Therefore if one makes an usurious contract, and the parliament sits, then judgment is given on an information on the statute of usury, and afterwards a general pardon is granted; this pardon relates to the first day of the session, and consequently the usurious contract being pardoned, the judgment on it falls to the ground. But it is otherwise if, after a judgment in such a case, a special pardon for usurious contracts be procured. *23See 36 H. 2. 5. A charter of pardon shall have relation to the time of its date and not to that of the delivery, because it is a matter of record; otherwise of a matter of fact. A special pardon shall be taken in favor of the King, because it comes at the suit of the party: but a general pardon shall be taken more to the advantage of the party, because it comes from the King, and of his special grace and ex mero motu. Postea, p. 81 and 190.